Citation Nr: 0313221	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  00-01 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had verified active service from July 1956 to 
August 1965 and service in the Reserves from September 1965 
to June 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Oakland, California, Regional Office 
(RO).  

In February 2001, the Board remanded the case for additional 
development.

In October 1995, the RO denied the veteran's original claim 
of service connection for hypertension.  Despite the RO's 
June 1999 decision to deny the claim on the merits, the Board 
is obligated by statute, 38 U.S.C.A. §§ 5108, 7104(b), to 
address the issue of whether new and material evidence has 
been submitted prior to addressing the merits of this claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Fulkerson v. West, 12 Vet. App. 268, 269-70 (1999) (per 
curiam).  Accordingly, the issue on appeal has been framed as 
set forth on the cover page of this decision.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO denied service connection for hypertension in a 
rating decision dated in October 1995; the veteran was given 
notice of the same and did not file an appeal.  

3.  The veteran filed a claim to reopen his service 
connection claim for hypertension in October 1998.  

4.  Evidence received since the October 1995 rating decision 
is neither duplicative nor cumulative of evidence previously 
received and is so significant that it must be considered to 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The October 1995 rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2002).  

2.  New and material evidence sufficient to permit a 
reopening of the veteran's claim for service connection for 
hypertension has been submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue on appeal.  The Board finds, given the favorable 
action taken hereinbelow, that no further assistance in 
developing the facts pertinent to this limited issue is 
required at this time.  

Analysis

The veteran contends that he has submitted new and material 
evidence in support of his claim of service connection for 
hypertension since the last and final disallowance in October 
1995.  In particular, the veteran maintains that he has 
submitted VA outpatient records indicative of hypertension 
that developed secondary to his service-connected right wrist 
disability.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In this particular case, the RO denied service connection for 
hypertension in an October 1995 rating action.  The veteran 
never filed a notice of disagreement with that rating; thus, 
that rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.  In 
the October 1995 rating decision, the RO considered the 
veteran's service medical records, medical records from Dr. 
Polhemus dated from August 1983 to May 1995, a medical 
statement from Dr. G. DeMattei dated in August 1983, private 
medical hospital records dated in September 1983, medical 
statements by Dr. R. Burky dated in April 1991, the veteran's 
personal statements, and a VA examination report dated in 
June 1995.  The RO based its denial on the absence of any 
evidence of hypertension coincident with service or within 
one year of separation from service.  The first indication of 
a marginal increase in the veteran's blood pressure appeared 
in an April 1991 medical record many years after service.  
Thus, the RO determined at that time that there was no basis 
for an award of service connection.  

Evidence received since the October 1995 rating decision 
consists of private medical records dated from July 1995 to 
November 1996, VA outpatient records extending from December 
1997 to May 2002, a private medical doctor's statements dated 
in July and August 2002, and a VA examination report dated in 
October 2002.  

The Board notes that since the last denial in October 1995, 
the veteran has submitted new and material evidence 
sufficient to permit a reopening of his service connection 
claim.  In particular, the private medical evidence has 
suggested a nexus between the veteran's hypertension and the 
pain and stress associated with the service-connected 
ganglion cyst of the right wrist.  Essentially, evidence 
associated with the claims folder since the 1995 decision is 
neither duplicative of previously considered evidence, is 
related to his claim, and is not cumulative of prior 
evidence.  In this sense, the evidence received subsequent to 
the October 1995 rating decision is new and material for the 
purposes of reopening the veteran's service connection claim.  
38 C.F.R. § 3.156(a).  The evidence submitted bears 
significantly on whether the veteran's hypertension relates 
to his period of service.  

In conclusion, the Board finds that evidence received since 
the October 1995 rating decision is new and material within 
the meaning of 38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claim is reopened.  38 U.S.C.A. § 5108.  The 
appeal, therefore, to this extent is granted.  


ORDER

New and material evidence having been submitted, the 
veteran's appeal to this extent is granted.  


REMAND

Following the Board's February 2001 remand, the RO conducted 
additional development.  On December 7, 2002, the RO issued a 
supplemental statement of the case.  On December 13, 2002, 
the RO received a statement dated in August 2002 from the 
veteran's private physician which bears directly on the issue 
on appeal.  The RO, however, never addressed this evidence in 
a supplemental statement of the case as required by 38 C.F.R. 
§ 19.31(b)(1) (2002).  

In light of the foregoing, the case is remanded for the 
following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Then, the RO should readjudicate the 
veteran's claims based on all of the 
evidence of record.  If the determination 
is adverse to the veteran, the RO should 
provide the veteran and his 
representative with an SSOC, which should 
contain a summary of all evidence 
obtained since the issuance of the last 
SSOC, to include evidence obtained 
through development while this matter is 
in remand status.  See 38 C.F.R. §§ 
19.29, 19.31 (2002).  If any benefit 
sought is not granted, the veteran and 
his representative should be afforded an 
opportunity to respond to the SSOC before 
the case is returned to the Board for 
further review.

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action, however, is required of the veteran until he is 
further notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



___________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



